Office Action Summary

Claims 1-4, 8-11, 15-18, and 21-29 are pending in the application.    

Allowable Subject Matter
Claims 1-4, 8-11, 15-18, and 21-29 are allowed in the application.  Please see the reasons for allowance below.  

Reasons for Allowance
Claims 1-4, 8-11, 15-18, and 21-29 are allowed.  The following is a statement of reasons for the indication of allowable subject matter as per the Final Communications of 4/17/2020:  

    PNG
    media_image1.png
    498
    519
    media_image1.png
    Greyscale



	Furthermore, the claims are patent eligible as they meet the Alice test for eligibility under 35 USC §101 and the 2019 PEG as the claims recite limitations which are not abstract under Prong 2 of step 2A of the Alice analysis, as any abstraction recited in the Claim limitations which may be construed as “A Mental Process” or “Certain Method of Organizing Human Activity” such as collecting, analyzing, and transmitting information for the purposes of predicting change in market dynamics for a particular geographic region based on changes in matched markets are integrated into a practical application, as the additional elements apply the judicial exception in a meaningful way by utilizing a provided search tool in a browser of a graphical user interface to search the human resource data and an indexing tool in the market analyzer to search the similarities which are then used to aggregate the data for prediction, which Applicant points out in the Remarks of 7/16/2020 on pgs. 9 and 10. Thus independent Claims 1, 8, and 15 are not directed at an abstract idea under 2A Prong 2 of the 2019 PEG, as the Claims are integrated into a practical application and thus eligible under 35 USC §101 Alice.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
12/16/2020